from a judgment of the Seneca County Court (Dennis F. Bender, J.), rendered December 18, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second *830degree (Penal Law §§ 110.00, 140.25 [2]). Defendant’s waiver of the right to appeal was knowing and voluntary (see People v Callahan, 80 NY2d 273, 280 [1992]) and encompassed defendant’s contentions with respect to the suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]) and the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). In addition, by pleading guilty, defendant forfeited his contention with respect to the grand jury proceeding (see People v Hansen, 95 NY2d 227, 232 [2000]). In any event, we conclude that defendant’s contentions lack merit. Present—Pigott, Jr., PJ., Green, Pine, Gorski and Lawton, JJ.